Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 36-61 are pending. Claims 1-35 have been cancelled.

Election/Restrictions
Applicant’s election with traverse of Group I, directed to claims 36-48, and the election of the species of SEQ ID NO: 1, in the reply filed on 02 May 2022 is acknowledged. 
The traversal is on the grounds that there is no undue burden to search the groups of inventions or species (Applicant response dated 02 May 2022, p. 1, last ¶ and p. 2, ¶ 3 ).
These arguments are not persuasive for the reasons as set forth in the Office action 04 February 2022. As such, claims 49-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Claims 36-48 are currently examined.





Claim Objections
Claim 45, part (b) recites the limitation “a” promoter and should therefore use the definitive article when referring back to a previous limitation. The limitation “a” should be replaced with --the-- prior to the limitation “promoter that has”.
Appropriate action is required. 

Improper Markush Grouping

Claims 36-48 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Here, the claims are drawn to different promoters having different nucleic acid structures and thus do not share substantial features or a common use that can flow therefrom.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37-41 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 is drawn to an expression vector comprising a DNA molecule comprising SEQ ID NO: 1 operably linked to a heterologous promoter and one or more nucleic acid sequences encoding a polypeptide.
The metes and bounds of the claim are indefinite because it is not clear if the one or more nucleic acid sequences are the same or different from those as encompassed by claim 36.
Claims 38-41 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36-48 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making the synthetic DNA molecule of SEQ ID NO: 1, does not reasonably provide enablement for making and using variants of said synthetic DNA molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are broadly drawn to a genus of nucleotide sequences having as little as 80% sequence identity to SEQ ID NO: 1 and which has trichome gland specific activity, and vectors and host cells comprising said nucleotide sequences, and methods of using said nucleotide sequences.
Meanwhile, the specification teaches that SEQ ID NO: 1 corresponds to the olivetol synthase (OLS) promoter as identified in Cannabis sativa (p. 32, ¶ 0125; see also p. 32, ¶ 0126) and was placed in front of the GUS-A marker in a vector adapted for expression in Nicotiana tabacum (p. 34, ¶ 0128) resulting in trichome specific gene expression (p. 12, ¶ 0058; see also Figure 3).
However, aside from this working example, the specification fails to teach the critical domains or motifs of confer OLS trichome specific functional activity, which is critical because the claims are drawn to an exhaustive genus of nucleotide sequences.
For example, a nucleic acid sequence having as little as 80% identity to SEQ ID NO:1 would have 110 nucleic acid substitutions relative to SEQ ID NO: 1, and would encompass 3110 distinct variants. 
Thus, in the absence of guidance indicating where in the sequence of SEQ ID NO: 1 such variations can be sustained, undue trial and error experimentation would be required to make the claimed polynucleotide variants of SEQ ID NO: 1 and which retain trichome gland specific transcriptional activity.
Guidance and working examples are important factors to consider in light of the fact that the prior art fails to teach the OLS promoter as claimed and fails to teach any structures that confer trichome gland specific functional activity (e.g., see search results).
Or see Pottier et al (2020, Planta, 251:57-58), which teaches that promoters expected to be expressed in the trichome do not always predictably so do (see Abstract; see also p. 57, col. 1, last ¶).
Thus, in light of the state of the art, the breadth of the claims, and the failure of the specification to teach the critical domains or motifs that confer functional activity, the skilled practitioner would turn to undue trial and error experimentation for making and predictably using the genus of DNA molecules as claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Claims 36-48 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Instant claims 36-48 are broadly drawn to a genus of nucleotide sequences having as little as 80% sequence identity to SEQ ID NO: 1 and which has trichome gland specific activity, and vectors and host cells comprising said nucleotide sequences, and methods of using said nucleotide sequences.
The specification teaches that SEQ ID NO: 1 corresponds to the OLS promoter as identified in C. sativa (p. 32, ¶ 0125; see also p. 32, ¶ 0126) and was placed in front of the GUS-A marker in a vector adapted for expression in N. tabacum (p. 34, ¶ 0128) resulting in trichome specific gene expression (p. 12, ¶ 0058; see also Figure 3).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, aside from describing that SEQ ID NO: 1 has functional activity, the specification fails to describe the critical domains or motifs that confer OLS trichome specific functional activity, which is critical because the claims are drawn to an exhaustive genus of nucleotide sequences.
Moreover, the specification fails to describe, in fact, a representative number of structures from the expansive genus of nucleotide sequences as claimed that retain functional activity.
This description is critical because, a nucleic acid sequence having as little as 80% identity to SEQ ID NO:1 would have 110 nucleic acid substitutions relative to SEQ ID NO: 1, and would encompass 3110 distinct variants. 
Thus, without describing where in the sequence of SEQ ID NO: 1 such variations can be sustained, the skilled practitioner would not be of the opinion that Applicant was in possession of the genus of claimed polynucleotide variants of SEQ ID NO: 1 and which retain trichome gland specific transcriptional activity.
This description is also critical as the prior art fails to describe the OLS promoter as claimed and fails to describe any structures that confer trichome gland specific functional activity (e.g., see search results).
Moreover, the skilled practitioner would appreciate the promoters do not always function as predicted: Pottier et al describes that promoters expected to be expressed in the trichome do not always predictably so do (see Abstract; see also p. 57, col. 1, last ¶).
Therefore, without a further description of a representative number of species from the genus of DNA molecules as claimed or a structure/function correlation for trichome gland specific transcriptional activity, Applicant has failed to sufficiently describe a synthetic DNA molecule as claimed.
Given the lack of written description in the specification with regard to the DNA molecules as claimed, and methods of using them, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Conclusion
No claim is allowed. 
Claims 36-48 appear to be free of the prior art as it fails to teach any structures having at least about 80% sequence identity to SEQ ID NO: 1 and having trichome gland specific activity (see search results)
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662